Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/01/202 and 01/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Topakas; Nasos (US 20140304661 A1) in view of Chang; Walter (US 20160140123 A1).

Regarding independent claim 1, Topakas; Nasos (US 20140304661 A1) teaches, a query generation system comprising: a database that stores information to be searched, the information being associated with features having a plurality of types of expressions (Paragraph [0034] Turning now to FIG. 1, FIG. 1 is a block diagram illustrating an environment 100 in which the technology can operate in various embodiments. The decor discovery system 105 facilitates a user 110 to discover decor, such as the decor items mentioned above, based on the style data 115 input by the user 110. The decor discovery system 105 analyzes the style data 115 to determine a particular decor style classifier in a decor style dictionary (not illustrated) that defines a decor style corresponding to the style data 115 (i.e. a database that stores information to be searched). [0036] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (Examiner interprets theme, mood, type of architecture as types of expressions that are searched in the database). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. [0037] In various embodiments, the accuracy of recommendation of various decor items by the decor discovery system 105 depends on a definition a particular decor style classifier to include an extensive set of features the users may associate with a decor style represented by the particular decor style classifier, and a proper identification of a particular decor style classifier from the decor style dictionary based on the user 
and a processor configured to when a character string to be used to search the database is input without constraint on a type of expression, apply a first dictionary to a character string having a first type of expression, which is included in the input character string, … having the first type of expression (Paragraph [0036], [0039], [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (i.e., based on the user input, different types of expressions can be extracted in order to search. Here, mood of a person is first type of expression). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic"(i.e., mood is first type of expression as explained in claim 1and by applying first dictionary romantic is recognized as first type of expression having emotional expression) as one of the styles. [0049] In various input of decor style).
Topakas et al fails to explicitly teach, …to generate a query for a search from the character string …
Chang; Walter (US 20160140123 A1) teaches, …to generate a query for a search from the character string … (Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Topakas et al by providing techniques for generating a query statement to query a dataset, as taught by Chang et al (Abstract).
  One of the ordinary skill in the art would have been motivated to make this modification by generating a structured query to a dataset based on natural language search input. Translation of the natural language input into the query statements of the structured query can be based on the part of speech context of the words in the natural language search input. Specifically, this is accomplished by using patterns of the parts of speech of the words of the search input (e.g., adjective then noun then verb then noun, etc.) to identify appropriate respective query statement classes in which the words should be used. The use of such patterns historically can be used to better estimate how the words of the search should be used in the query. For example, the result may be that a 

Regarding dependent claim 2, Topakas et al and Chang et al teach, the query generation system according to claim 1. 
Topakas et al further teaches, wherein the plurality of types of expressions include an emotional expression and a structural expression (Paragraph [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person (Examiner interprets mood as emotional expression); "traditional" "contemporary," "Victorian" indicating a type of architecture (Examiner interprets architecture as structural expression); "Moroccan," "Greece" indicating color themes etc. In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles (i.e. plurality of expressions  are extracted which include emotional and structural expression));. 
and wherein the processor is configured to apply the first dictionary to a character string having the emotional expression as the first type of expression to generate a query (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, input of decor style);
Chang et al further teaches,…to generate a query … (Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset).

Regarding dependent claim 3, Topakas et al and Chang et al teach, teaches, the query generation system according to claim 2. 
Topakas et al further teaches, wherein the character string having the emotional expression is a character string that includes one or more words not containing the structural expression (Paragraph [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person (Examiner interprets mood as emotional expression); "traditional" "contemporary," "Victorian" indicating a type of architecture (Examiner interprets architecture as structural expression); "Moroccan," "Greece" indicating color themes etc. In various embodiments, the style data 115 can be input by the user 110 in the form of free text (i.e., input in the form of free text that includes one or more words can have a character string having an emotional expression and not having structural expression), an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing).

Regarding dependent claim 4, Topakas et al and Chang et al teach, the query generation system according to claim 2. 
Topakas et al further teaches, wherein the first dictionary defines a correspondence relationship between a character string having the emotional expression and a feature associated with the information in the database (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic" as one of the styles. The style analysis module 210 analyzes the extracted information to identify the keywords, phrases, features, images with "romantic" (i.e., emotional expression) decor style. The style analysis module 210 may identify keywords or phrases such as "roses," "love," "love is in the air," "honey," "darling," etc. associated with the "romantic" decor style. The style analysis module 210 may identify features such as vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs on them from the sampled images as associated with "romantic" style (i.e., associating emotional expression and a feature. Here, features are vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs etc. associated with particular style which is emotional expression). [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having emotional expression and feature as first dictionary).

Regarding dependent claim 5, Topakas et al and Chang et al teach, the query generation system according to claim 2. 
Topakas et al further teaches, wherein the processor is configured to apply a second dictionary to a character string having the structural expression (Paragraph [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person (Examiner interprets mood as emotional expression); "traditional" "contemporary," "Victorian" indicating a type of architecture (Examiner interprets architecture as structural expression); "Moroccan," "Greece" indicating color themes etc. In various embodiments, the style data 115 can be input by the user 110 in the form of free text (i.e., input in the form of free text that includes one or more words can have a character string having an structural expression classified as a second dictionary), an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing).

Regarding dependent claim 6, Topakas et al and Chang et al teach, the query generation system according to claim 5. 
Topakas et al further teaches, wherein the second dictionary defines a correspondence relationship between a character string having the structural expression and a feature associated with the information in the database (Paragraph [0028], [0045] A particular decor style is characterized by style data which can include keywords or phrases that are indicative or descriptive of the particular style (i.e.,from claim 5, paragraph [0037] type of an architecture can be a structural expression) ; sample images of the decor that match the particular style; and features of the decor items that are indicative of the particular style, which can include features such as a number of decor items in the room, placement of the decor items, color pattern of the room, color of the decor items, design of the decor items (e.g. their form, shape, materials) etc (i.e., associating structural expression and a feature. Here, features are form, shape material etc. associated with particular style which is structural expression). In various embodiments such features of the decor style can be gathered using morphological analysis techniques on an image representative of a decor of the particular decor style. [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having structural expression and feature as second dictionary).

Regarding dependent claim 7, Topakas et al and Chang et al teach, the query generation system according to claim 5. 
Topakas et al teaches, wherein the processor is configured to apply the first dictionary and the second dictionary to a character string … the third dictionary being a dictionary containing structural information (Paragraph [0028], [0045] A particular decor style is characterized by style data which can include keywords or phrases that are indicative or descriptive of the particular style (i.e.,from claim 4 and 5, paragraph [0037] mood of a person is emotional expression and type of an architecture can be a structural expression) ;; sample images of the decor that match the particular style; and features of the decor items that are indicative of the particular style, which can include features such as a number of decor items in the room, placement of the decor items, color pattern of the room, color of the decor items, design of the decor items (e.g. their form, shape, materials) etc (i.e., associating structural expression and a feature. Here, features are form, shape material etc. associated with particular style which is structural expression). In various embodiments such features of the decor style can be gathered using morphological analysis techniques on an image representative of a decor of the particular decor style. (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic" as one of the styles. The style analysis module 210 analyzes the extracted information to identify the keywords, phrases, features, images with "romantic" (i.e., emotional expression) decor style. The style analysis module 210 may identify keywords or phrases such as "roses," "love," "love is in the air," "honey," "darling," etc. associated with the "romantic" decor style. The style analysis module 210 may identify features such as vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs on them from the sampled images as associated with "romantic" style (i.e., associating emotional expression and a feature. Here, features are vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs etc. associated with particular style which is emotional expression). [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having structural expression and feature as second dictionary).
Chang et al further teaches, …containing a noun included in a third dictionary and an adjective not included in the third dictionary to generate a query,… (Paragraph [0018] The embodied techniques include receiving a natural language input, such as an utterance searching for information. This input can be processed to detect a sentence, identify words in the sentence, and tag the words with corresponding part of speech types (e.g., to indicate whether a word is a noun, verb, adjective, etc.). The techniques further include generating groupings from the part of speech types. For example, each grouping can group one or more tags (e.g., noun tags, verb tags, adjective tags, etc.) identifying the part of speech type(s) of the corresponding words. Also see Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset).

Regarding dependent claim 8, Topakas et al and Chang et al teach, the query generation system according to claim 6. 
Topakas et al teaches, wherein the processor is configured to apply the first dictionary and the second dictionary to a character string …the third dictionary being a dictionary containing structural information (Paragraph [0028], [0045] A particular decor style is characterized by style data which can include keywords or phrases that are indicative or descriptive of the particular style (i.e.,from claim 4 and 5, paragraph [0037] mood of a person is emotional expression and type of an architecture can be a structural expression) ;; sample images of the decor that match the particular style; and features of the decor items that are indicative of the particular style, which can include features such as a number of decor items in the room, placement of the decor items, color pattern of the room, color of the decor items, design of the decor items (e.g. their form, shape, materials) etc (i.e., associating structural expression and a feature. Here, features are form, shape material etc. associated with particular style which is structural expression). In various embodiments such features of the decor style can be gathered using morphological analysis techniques on an image representative of a decor of the particular decor style. (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic" as one of the styles. The style analysis module 210 analyzes the extracted information to identify the keywords, phrases, features, images with "romantic" (i.e., emotional expression) decor style. The style analysis module 210 may identify keywords or phrases such as "roses," "love," "love is in the air," "honey," "darling," etc. associated with the "romantic" decor style. The style analysis module 210 may identify features such as vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs on them from the sampled images as associated with "romantic" style (i.e., associating emotional expression and a feature. Here, features are vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs etc. associated with particular style which is emotional expression). [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having structural expression and feature as second dictionary).
Chang et al further teaches, …containing a noun included in a third dictionary and an adjective not included in the third dictionary to generate a query,… (Paragraph [0018] The embodied techniques include receiving a natural language input, such as an utterance searching for information. This input can be processed to detect a sentence, identify words in the sentence, and tag the words with corresponding part of speech types (e.g., to indicate whether a word is a noun, verb, adjective, etc.). The techniques further include generating groupings from the part of speech types. For example, each grouping can group one or more tags (e.g., noun tags, verb tags, adjective tags, etc.) identifying the part of speech type(s) of the corresponding words. Also see Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset).

Regarding dependent claim 9, Topakas et al and Chang et al teach, the query generation system according to claim 5. 
Topakas et al teaches, wherein the processor is configured to apply the first dictionary and the second dictionary to a character string … the third dictionary being a dictionary containing structural information (Paragraph [0028], [0045] A particular decor style is characterized by style data which can include keywords or phrases that are indicative or descriptive of the particular style (i.e.,from claim 4 and 5, paragraph [0037] mood of a person is emotional expression and type of an architecture can be a structural expression) ;; sample images of the decor that match the particular style; and features of the decor items that are indicative of the particular style, which can include features such as a number of decor items in the room, placement of the decor items, color pattern of the room, color of the decor items, design of the decor items (e.g. their form, shape, materials) etc (i.e., associating structural expression and a feature. Here, features are form, shape material etc. associated with particular style which is structural expression). In various embodiments such features of the decor style can be gathered using morphological analysis techniques on an image representative of a decor of the particular decor style. (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic" as one of the styles. The style analysis module 210 analyzes the extracted information to identify the keywords, phrases, features, images with "romantic" (i.e., emotional expression) decor style. The style analysis module 210 may identify keywords or phrases such as "roses," "love," "love is in the air," "honey," "darling," etc. associated with the "romantic" decor style. The style analysis module 210 may identify features such as vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs on them from the sampled images as associated with "romantic" style (i.e., associating emotional expression and a feature. Here, features are vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs etc. associated with particular style which is emotional expression). [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having structural expression and feature as second dictionary).
Chang et al further teaches,  …containing only an adjective included in a third dictionary to generate a query, ….(Paragraph [0018] The embodied techniques include receiving a natural language input, such as an utterance searching for information. This input can be processed to detect a sentence, identify words in the sentence, and tag the words with corresponding part of speech types (e.g., to indicate whether a word is a noun, verb, adjective, etc.). The techniques further include generating groupings from the part of speech types. For example, each grouping can group one or more tags (e.g., noun tags, verb tags, adjective tags, etc.) identifying the part of speech type(s) of the corresponding words. Also see Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset).

Regarding dependent claim 10, Topakas et al and Chang et al teach, the query generation system according to claim 6. 
Topakas et al teaches, wherein the processor is configured to apply the first dictionary and the second dictionary to a character string … the third dictionary being a dictionary containing structural information (Paragraph [0028], [0045] A particular decor style is characterized by style data which can include keywords or phrases that are indicative or descriptive of the particular style (i.e.,from claim 4 and 5, paragraph [0037] mood of a person is emotional expression and type of an architecture can be a structural expression) ;; sample images of the decor that match the particular style; and features of the decor items that are indicative of the particular style, which can include features such as a number of decor items in the room, placement of the decor items, color pattern of the room, color of the decor items, design of the decor items (e.g. their form, shape, materials) etc (i.e., associating structural expression and a feature. Here, features are form, shape material etc. associated with particular style which is structural expression). In various embodiments such features of the decor style can be gathered using morphological analysis techniques on an image representative of a decor of the particular decor style. (Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic" as one of the styles. The style analysis module 210 analyzes the extracted information to identify the keywords, phrases, features, images with "romantic" (i.e., emotional expression) decor style. The style analysis module 210 may identify keywords or phrases such as "roses," "love," "love is in the air," "honey," "darling," etc. associated with the "romantic" decor style. The style analysis module 210 may identify features such as vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs on them from the sampled images as associated with "romantic" style (i.e., associating emotional expression and a feature. Here, features are vases with red roses, a love seat, a light colored wall, a number of paintings with subject as romance or love, flower themed chandeliers, large areas of pink color, smooth satin sheets, and cushions with heart designs etc. associated with particular style which is emotional expression). [0090] At step 1010, the expert system 615 analyzes the user input and performs a lookup in a decor style classifier dictionary database 620 to identify a decor style classifier that corresponds to the decor style input by the user. The decor style classifier dictionary 620 includes a number of decor style classifiers that correspond to various decor styles. In various embodiments, the analysis of the user input can include comparing the keywords and/or features of images of the user input with the keywords and/or features in the decor style classifier dictionary to identify a matching decor style classifier (i.e., identifying a relationship between the character string having structural expression and feature as second dictionary).
Chang et al further teaches,  …containing only an adjective included in a third dictionary to generate a query, …(Paragraph [0018] The embodied techniques include receiving a natural language input, such as an utterance searching for information. This input can be processed to detect a sentence, identify words in the sentence, and tag the words with corresponding part of speech types (e.g., to indicate whether a word is a noun, verb, adjective, etc.). The techniques further include generating groupings from the part of speech types. For example, each grouping can group one or more tags (e.g., noun tags, verb tags, adjective tags, etc.) identifying the part of speech type(s) of the corresponding words. Also see Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset).

Regarding independent claim 11, Topakas; Nasos (US 20140304661 A1) teaches, a search system comprising: a database that stores information to be searched, the information being associated with features having a plurality of types of expressions (Paragraph [0034] Turning now to FIG. 1, FIG. 1 is a block diagram illustrating an environment 100 in which the technology can operate in various embodiments. The decor discovery system 105 facilitates a user 110 to discover decor, such as the decor items mentioned above, based on the style data 115 input by the user 110. The decor discovery system 105 analyzes the style data 115 to determine a particular decor style classifier in a decor style dictionary (not illustrated) that defines a decor style corresponding to the style data 115 (i.e. a database that stores information to be searched). [0036] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (Examiner interprets theme, mood, type of architecture as types of expressions that are searched in the database). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. [0037] In various embodiments, the accuracy of recommendation of various decor items by the decor discovery system 105 depends on a definition a particular decor style classifier to include an extensive set of features the users may associate with a decor style represented by the particular decor style classifier, and a proper identification of a particular decor style classifier from the decor style dictionary based on the user input. Also see [0038] The system 200 can be used to define various decor styles and organize them as corresponding decor style classifiers in a decor style dictionary 225. The decor style dictionary 225 may be stored in computer readable medium according to any suitable storage mechanism such as well known database storage techniques);
and a processor configured to when a character string to be used to search the database is input without constraint on a type of expression, apply a first dictionary to a character string having a first type of expression, which is included in the input character string, … having the first type of expression, and search the database using the generated query Paragraph [0036], [0039], [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (i.e., based on the user input, different types of expressions can be extracted in order to search. Here, mood of a person is first type of expression). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic"(i.e., mood is first type of expression as explained in claim 1and by applying first dictionary romantic is recognized as first type of expression having emotional expression) as one of the styles. [0049] In various embodiments, the decor style dictionary 225 serves as a lookup service for identifying a particular decor style classifier based on the user input of decor style).
Topakas; fails to explicitly teach, …to generate a query for a search from the character string …
Chang; Walter (US 20160140123 A1) teaches, …to generate a query for a search from the character string … (Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Topakas et al by providing techniques for generating a query statement to query a dataset, as taught by Chang et al (Abstract).
  One of the ordinary skill in the art would have been motivated to make this modification by generating a structured query to a dataset based on natural language search input. Translation of the natural language input into the query statements of the structured query can be based on the part of speech context of the words in the natural language search input. Specifically, this is accomplished by using patterns of the parts of speech of the words of the search input (e.g., adjective then noun then verb then noun, etc.) to identify appropriate respective query statement classes in which the words should be used. The use of such patterns historically can be used to better estimate how the words of the search should be used in the query. For example, the result may be that a given word that prior translation techniques would have used in a select search clause using will instead be used more appropriately in a where search clause, resulting in more accurate and efficient searching, as taught by Chang et al (Paragraph [0016]).

Regarding independent claim 12, Topakas; Nasos (US 20140304661 A1) teaches, a non-transitory computer readable medium storing a program causing a computer to execute a process for query generation, the process comprising: maintaining a database that stores information to be searched, the information being associated with features having a plurality of types of expressions (Paragraph [0034] Turning now to FIG. 1, FIG. 1 is a block diagram illustrating an environment 100 in which the technology can operate in various embodiments. The decor discovery system 105 facilitates a user 110 to discover decor, such as the decor items mentioned above, based on the style data 115 input by the user 110. The decor discovery system 105 analyzes the style data 115 to determine a particular decor style classifier in a decor style dictionary (not illustrated) that defines a decor style corresponding to the style data 115 (i.e. a database that stores information to be searched). [0036] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (Examiner interprets theme, mood, type of architecture as types of expressions that are searched in the database). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. [0037] In various embodiments, the accuracy of recommendation of various decor items by the decor discovery system 105 depends on a definition a particular decor style classifier to include an extensive set of features the users may associate with a decor style represented by the particular decor style classifier, and a proper identification of a particular decor style classifier from the decor style dictionary based on the user input. Also see [0038] The system 200 can be used to define various decor styles and organize them as corresponding decor style classifiers in a decor style dictionary 225. The decor style dictionary 225 may be stored in computer readable medium according to any suitable storage mechanism such as well known database storage techniques);
and when a character string to be used to search the database is input without constraint on a type of expression, applying a first dictionary to a character string having a first type of expression, which is included in the input character string, to generate a query for a search from the character string having the first type of expression (Paragraph [0036], [0039], [0037] In various embodiments, the style data 115 input by the user can include data such as "minimal," "abstract," "calm," "Zen-like" indicating a theme of the decor; "happy," "party," "romantic" indicating a mood of the person; "traditional" "contemporary," "Victorian" indicating a type of architecture; "Moroccan," "Greece" indicating color themes etc (i.e., based on the user input, different types of expressions can be extracted in order to search. Here, mood of a person is first type of expression). In various embodiments, the style data 115 can be input by the user 110 in the form of free text, an image depicting a particular decor style, a user selection of predefined styles, or a combination of the foregoing. Paragraph [0045] The style analysis module 210 analyzes the information extracted by the data gathering module 205 to identify different decor styles, and associate the keywords, phrases, features, images with their corresponding decor styles. For example, from the information extracted, the style analysis module 210 may recognize "romantic"(i.e., mood is first type of expression as explained in claim 1and by applying first dictionary romantic is recognized as first type of expression having emotional expression) as one of the styles. [0049] In various embodiments, the decor style dictionary 225 serves as a lookup service for identifying a particular decor style classifier based on the user input of decor style).
Topakas; fails to explicitly teach, …to generate a query for a search from the character string …
Chang; Walter (US 20160140123 A1) teaches, …to generate a query for a search from the character string …(Abstract Based on a detected pattern associated with the expressions, the classifier can predict a structure of the query statement, such as what expressions correspond to what clauses of the query statement. Based on this prediction, words associated with the expressions can be added to the clauses to generate the query statement and accordingly query the dataset.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Topakas et al by providing techniques for generating a query statement to query a dataset, as taught by Chang et al (Abstract).
  One of the ordinary skill in the art would have been motivated to make this modification by generating a structured query to a dataset based on natural language search input. Translation of the natural language input into the query statements of the structured query can be based on the part of speech context of the words in the natural language search input. Specifically, this is accomplished by using patterns of the parts of speech of the words of the search input (e.g., adjective then noun then verb then noun, etc.) to identify appropriate respective query statement classes in which the words should be used. The use of such patterns historically can be used to better estimate how the words of the search should be used in the query. For example, the result may be that a given word that prior translation techniques would have used in a select search clause using will instead be used more appropriately in a where search clause, resulting in more accurate and efficient searching, as taught by Chang et al (Paragraph [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164